Case: 6:17-cr-00036-CHB-HAI Doc #: 204 Filed: 06/25/20 Page: 1 of 1 - Page ID#: 3829




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       (at London)

   UNITED STATES OF AMERICA,                        )
                                                    )
             Plaintiff,                             )     Criminal Action No. 6:17-CR-036-CHB
                                                    )
   v.                                               )
                                                    )     ORDER REFERRING MOTION TO
   RODNEY SCOTT PHELPS,                             )         MAGISTRATE JUDGE
                                                    )
             Defendant.                             )

                                        ***   ***       ***   ***
        Before this Court is the United States’ Motion for Revocation of Release [R. 202].

 Pursuant to Fed. R. Crim. P. 59(a), and the Court being otherwise sufficiently advised,

        IT IS HEREBY ORDERED as follows:

        1.        The United States’ Motion for Revocation of Release [R. 202] is REFERRED to

 Magistrate Judge Hanly A. Ingram for disposition.

        2.        Magistrate Judge Ingram is empowered and authorized to conduct hearings and

 any other proceedings necessary to resolve this Motion.

        This the 25th day of June, 2020.




                                               -1-
